DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. US 6,872,063 in view of JP-H0399887 (machine translation of relevant portion attached).
Regarding claim 1, Kimura discloses:
A scroll compressor comprising: 
a stationary scroll 41; 
a movable scroll 45 that forms a working chamber 47 between the stationary scroll and the movable scroll, wherein: 
the movable scroll is configured to revolve relative to the stationary scroll when the movable scroll is driven by a rotatable shaft 33; and when the movable scroll revolves, a volume of the working chamber progressively changes, so that a refrigerant is suctioned from a suction chamber 12a (note inlet 50) into the working chamber 47 and is 
a back pressure chamber forming portion 32 that forms a back pressure chamber 75, wherein the back pressure chamber is configured to accumulate the high pressure refrigerant discharged from the working chamber and thereby generate a refrigerant pressure, which urges the movable scroll against the stationary scroll (col. 5, l. 26-40); and 
a balancer (see unlabeled balancer coupled to shaft 33 inside back pressure chamber 75) that is placed at an inside of the back pressure chamber 75, wherein the balancer is configured to be rotated by the rotatable shaft 33 and alleviate weight unbalance generated at the rotatable shaft due to presence of the movable scroll at a time of revolving the movable scroll (known function of balancers in scroll compressors, recognizable by those of ordinary skill).

Kimura is silent regarding:
wherein: the back pressure chamber forming portion has a discharge hole that communicates between a radially outer side of the back pressure chamber, which is located radially outward in a radial direction of an axis of the rotatable shaft, and the suction chamber to discharge a liquid phase refrigerant from the back pressure chamber into the suction chamber when the liquid phase refrigerant flows from the working chamber into the back pressure chamber; and 
the discharge hole opens to the back pressure chamber at a location that is on a lower side of the back pressure chamber in a gravitational direction.
(However, Kimura at col. 8, l. 12-16 does note that the compression of liquid is undesirable because it causes excessive compression reactive force against the movable scroll member.)

wherein: the back pressure chamber forming portion 6 has a discharge hole 62 that communicates between a radially outer side of a chamber 61 (which maps to the back pressure chamber), which is located radially outward in a radial direction of an axis of the rotatable shaft 5, and the suction chamber (inside of housing 8 which communicates with suction pipe 82) to discharge a liquid phase refrigerant from the chamber 61 into the suction chamber when the liquid phase refrigerant flows from the working chamber 24 into the chamber 61 (“Then, when the pressure in the closed space 24 rises due to the liquid refrigerant being sucked into the closed space 24 and being compressed, the liquid refrigerant in the closed space 24 passes through the relief port 40 and pushes the relief valve 41 open. Then, it is discharged to the gas phase region in the upper part of the sealed housing 8 through the chamber 42, the through hole 43, the chamber 61, and the oil drain hole 62” see attached translation of the relevant portion from p. 8 l. 12 to p. 10 l. 1); and 
the discharge hole 62 opens to the chamber 61 at a location that is on a lower side of the chamber in a gravitational direction (see Fig. 2).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kimura with that of JP-H0399887 to prevent the occurrence of liquid compression and prevent damage to the compressor (see attached translation of JP-H0399887, under “Effect of the device”).

Regarding claim 2, the combination of Kimura and JP-H0399887 teaches:
wherein the rotatable shaft 33 is arranged such that the axis of the rotatable shaft extends in a horizontal direction (see Kimura Fig. 1).

Allowable Subject Matter & Pertinent Prior Art
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination in independent claim 3 including “the back pressure chamber forming portion has a liquid storage chamber that is located on an outer side of the back pressure chamber in the radial direction of the axis of the rotatable shaft and is communicated with the back pressure chamber to accumulate the liquid phase refrigerant discharged from the back pressure chamber; and the discharge hole communicates between the liquid storage chamber and the suction chamber to discharge the liquid phase refrigerant from the liquid storage chamber to the suction chamber” is not disclosed or rendered obvious over the art of record.
Murayama et al. JP-04031689 is considered the closest prior art of record to the above feature, and discloses a back pressure chamber 15 having a concave portion at the radially outer region thereof that would appear to be capable of storing liquid, but the description is entirely silent as to this concave portion, and it is also not provided with any discharge hole. Moreover, suction in this compressor is provided via a suction pipe 40, so there is no suction chamber for a discharge hole to discharge to, even if it were modified to add one.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        04/12/2021